Exhibit 10.3

BWAY HOLDING COMPANY

2007 OMNIBUS INCENTIVE PLAN

FORM OF STOCK OPTION AGREEMENT

BWAY Holding Company, a Delaware corporation (the “Company”), hereby grants to
the optionee named below (“Optionee”) an option (this “Option”) to purchase the
total number of shares shown below of Common Stock of the Company (“Shares”) at
the exercise price per share set forth below (the “Exercise Price”), subject to
all of the terms and conditions of this Stock Option Agreement and the BWAY
Holding Company 2007 Omnibus Incentive Plan (the “Plan”). Unless otherwise
defined herein, capitalized terms used herein shall have the meanings ascribed
to them in the Plan. The terms and conditions set forth of this Stock Option
Agreement (“Stock Option Agreement”) and the terms and conditions of the Plan
are incorporated herein by reference.

 

Shares Subject to Option:

         

Exercise Price Per Share:*

     

$

 

Vesting Start Date:

      

Term of Option:*

  

10 Years

 

Grant Date:

      

 

Type of Option Intended:

  

 

ISO / NQSO

IN WITNESS WHEREOF, this Stock Option Agreement has been executed by the Company
by a duly authorized officer as of the date specified hereon.

 

BWAY HOLDING COMPANY

 

 

By:                                          
                                   

 

Its:                                           
                                   

  

Optionee hereby acknowledges receipt of a copy of the Plan, represents that
Optionee has read and understands the terms and provisions of the Plan, and
accepts this Option subject to all the terms and conditions of the Plan and this
Stock Option Agreement. Optionee acknowledges that there may be adverse tax
consequences upon exercise of this Option or disposition of Shares purchased by
exercise of this Option, and that Optionee should consult a tax adviser prior to
such exercise or disposition.

 

 

 

 

 

______________________________________________

 

[NAME OF OPTIONEE]

 

Terms and Provisions of this Option:

1.         Vesting and Exercise of Shares. Subject to the terms of the Plan,
this Stock Option Agreement and the Exercise Agreement, the Optionee shall be
entitled to purchase, pursuant to the exercise of this Option, the percentage of
the Shares subject to this Option shown below based upon the Continuous Service
of the Optionee from the Vesting Start Date of this Option (as noted hereon) at
the time of exercise:

 

VESTING SCHEDULE: Percentage Vested:   Continuous Service: 0%   Less than one
(1) year                  

If the above calculation of Shares available for purchase through exercise of
this Option would result in a fraction, any fraction will be rounded to zero.
For purposes of this Stock Option Agreement, “Continuous Service” means a period
of continuous performance of services by Optionee for the Company or a
Subsidiary, as determined by the Board in its sole and absolute discretion.
Optionee shall be considered to perform services for the Company or a Subsidiary
for all purposes under this Section 1 if Optionee is an officer or full-time
employee of the Company or a Subsidiary, or if the Board determines that
Optionee is rendering

 

 

* If this Option is intended to be an ISO, then the Exercise Price Per Share
must be at least equal to the Fair Market Value per share (or 110% of such Fair
Market Value if the Optionee owns 10% or more of the Company) and the Term of
Option may not exceed 10 years (5 years in the case of an Optionee who owns more
than 10% of the Company).

 

BWAY Holding Company 2007 Omnibus Incentive Plan Stock Option Agreement

Page 1 of 5



--------------------------------------------------------------------------------

substantial services as a part-time employee, consultant, contractor, director
or advisor to the Company or a Subsidiary.

2.         Exercise Period of Option.   Subject to the terms and conditions of
this Stock Option Agreement and the Plan, and unless otherwise modified in
writing signed by the Company and Optionee, this Option may be exercised with
respect to all of the Shares subject to this Option, but only according to the
vesting schedule described in Section 1 above, prior to the date which occurs on
the last day of the Term Of Option set forth above following the Grant Date
(hereinafter “Expiration Date”).

3.         Restrictions on Exercise. This Option may not be exercised, unless
such exercise is in compliance with the Securities Act of 1933 and all
applicable state securities laws, as they are in effect on the date of exercise,
and the requirements of any stock exchange or national market system on which
the Company’s Shares may be listed at the time of exercise. Optionee understands
that the Company is under no obligation to register, qualify or list the Shares
subject to this Option with the Securities and Exchange Commission (“SEC”), any
state securities commission or any stock exchange to effect such compliance.

4.         Termination of Option.

(a)         In General.   Except as provided in Sections 4(b) and 4(c) below,
this Option shall be immediately forfeited and may not be exercised after the
date which is sixty (60) days after the Optionee’s “Termination Date” (the date
on which Optionee ceases to perform Continuous Service for the Company or a
Subsidiary), or, if earlier, the Expiration Date.

(b)         Termination for Cause.   If Optionee ceases to perform services for
the Company or a Subsidiary for “Cause” (as defined in the Plan), this Option
shall immediately be forfeited, along with any and all rights or subsequent
rights attached thereto, as of the Termination Date, but in no event later than
the Expiration Date.

(c)         Death, Disability, Retirement, or Termination without Cause.   If
Optionee ceases to perform services for the Company or a Subsidiary by reason of
Retirement (as defined in the Plan), death, Disability (as defined in the Plan),
or by reason of termination by the Company without Cause, this Option shall be
immediately forfeited and may not be exercised after the date which is one
(1) year after the Optionee’s Termination Date, or, if earlier, the Expiration
Date.

(d)         No Right to Employment or Other Relationship.   Nothing in the Plan
or this Stock Option Agreement shall confer on Optionee any right to continue in
the employ of, or other relationship with, the Company or a Subsidiary, or limit
in any way the right of the Company or a Subsidiary, to terminate Optionee’s
employment or other relationship at any time, with or without Cause.

(e)         Determination of Termination Date.   The Board shall have discretion
to determine an Optionee’s Termination Date, and whether Optionee has ceased to
perform services for the Company or a Subsidiary, and the Board may determine
that a material reduction or decrease in responsibilities is a cessation of the
performance of services.

(f)         Condition to Exercise & Possible Forfeiture.   Notwithstanding the
foregoing, the foregoing, the Optionee’s ability to exercise this Option on or
after the Optionee’s Termination Date shall be contingent upon the Optionee’s
execution, compliance and non-revocation of a Separation and Release Agreement
approved by the Company whereby the Optionee releases the Company from any and
all liability and claims of any kind. Furthermore, Optionee does hereby agree
that if, subsequent to the exercise of this Option, Optionee engages in any of
the Forfeiture Activities, then the Company shall have the right (but not the
obligation) at any time after the Optionee engages in any of the Forfeiture
Activities to rescind the exercise, payment and delivery of the Shares as
follows: (A) The Company may repurchase any Shares purchased pursuant to the
exercise of this Option which the Optionee may then possess at a per Share price
equal to the Exercise Price, and (B) The Company shall be entitled to request
that Optionee forfeit and return to the Company any profits (amounts received in
excess of the exercise price paid by the Optionee for the Shares) which Optionee
received at the time of Optionee’s disposition of any Shares purchased pursuant
to the exercise of this Option, and, upon such request, Optionee shall forfeit
and return to the Company any such profits within ten (10) calendar days of
notice from the Company. OPTIONEE ACKNOWLEDGES AND AGREES THAT IF OPTIONEE
ENGAGES IN ANY OF THE FORFEITURE ACTIVITIES, OPTIONEE SHALL FORFEIT RIGHTS AND
BENEFITS AS SET FORTH ABOVE. FURTHER, OPTIONEE ACKNOWLEDGES AND AGREES THAT
OPTIONEE’S PARTICIPATION IN THE PLAN AND THIS STOCK OPTION AGREEMENT ARE
VOLUNTARY, AND THAT OPTIONEE

 

BWAY Holding Company 2007 Omnibus Incentive Plan Stock Option Agreement

Page 2 of 5



--------------------------------------------------------------------------------

KNOWINGLY AND VOLUNTARILY AGREES THAT OPTIONEE’S RIGHTS AND BENEFITS UNDER THIS
STOCK OPTION AGREEMENT ARE EXPRESSLY SUBJECT TO FORFEITURE AS SET FORTH ABOVE.
For purposes of this Stock Option Agreement, the term “Forfeiture Activities”
shall mean, with respect to the Optionee, any of the following:

(i)         Trade Secrets & Confidential Information.   Such Optionee (i) uses,
discloses, or reverse engineers the Trade Secrets or the Confidential
Information for any purpose other than the Company’s Business, except as
authorized in writing by the Company; or (ii) after Optionee’s cessation of
services for the Company, retains Trade Secrets or Confidential Information,
including any copies existing in any form (including electronic form), which are
in Optionee’s possession or control, or destroys, deletes, or alters the Trade
Secrets or Confidential Information without the Company’s prior written consent.
The Forfeiture Activities under this subsection (a) shall: (i) with regard to
the Trade Secrets, remain in effect and be applicable as long as the information
constitutes a Trade Secret under applicable law, and (ii) with regard to the
Confidential Information, remain in effect and be applicable during the
Forfeiture Period.

(ii)         Solicitation of Customers.   During the Forfeiture Period of such
Optionee, the Optionee directly or indirectly solicits any Customer of the
Company for the purpose of selling or providing any goods or services
competitive with the Business, provided that such Optionee had Contact with such
Customer. Nothing in this Section 4(f)(ii) shall be construed to include
Customers of the Company (i) which such Optionee never sold or provided any
goods or services to while employed by the Company, (ii) that explicitly severed
it business relationship with the Company unless such Optionee, directly or
indirectly, caused or encouraged the Customer to sever the relationship, or
(iii) which product line or service line the Company no longer offers. The
restrictions set forth in this subsection (b) apply only to the Customers with
whom the Optionee had Contact.

(iii)         Solicitation of Forfeiture Period Employees.   During the
Forfeiture Period of such Optionee, the Optionee, directly or indirectly,
solicits, recruits or induces any Forfeiture Period Employee to (a) terminate
his employment relationship with the Company or (b) work for any other person or
entity engaged in the Business; provided, however, this Section 4(f)(iii) shall
only apply if such Optionee had Material Interaction with such Forfeiture Period
Employee, or if such Optionee, directly or indirectly, supervised such
Forfeiture Period Employee.

For purposes of this Section 4(f), the term “Forfeiture Period” shall mean ,
with respect to an Optionee, the time period during which such Optionee is
employed with, or is performing services for, the Company, and for a period of
two (2) years thereafter, the term “Forfeiture Period Employee” shall mean any
person who (a) is employed by the Company at the time Optionee ceases to perform
services for the Company, or (b) was employed by the Company during the last
year in which Optionee performed services for the Company (or during the period
in which the Optionee performed services for the Company if the Optionee
performed services for the Company for less than a year), the term “Customer”
shall mean any person or entity to whom the Company has sold its products or
services, or has solicited to sell its products or services, the term “Contact”
shall mean, with respect to the Optionee, any interaction between such Optionee
and a Customer which (i) takes place in an effort to establish, maintain, and/or
further a business relationship on behalf of the Company and (ii) occurs during
the last year of a Participant’s employment with, or performance of services
for, the Company, the term “Material Interaction” shall mean, with respect to
the Optionee, any interaction between such Optionee and a Forfeiture Period
Employee which relates or related, directly or indirectly, to the performance of
such Optionee’s duties for the Company, and the term “Business” shall mean the
business of manufacturing and selling metal and glass containers.

5.         Manner of Exercise.

(a)         Exercise Agreement.   This Option shall be exercisable by delivery
to the Company of an executed exercise agreement (“Exercise Agreement”) in such
form as may be approved or accepted by the Company, which shall set forth
Optionee’s election to exercise this Option with respect to some or all of the
Shares subject to this Option, the number of Shares subject to this Option being
purchased, and any restrictions imposed on the Shares subject to this Option
(including, without limitation, vesting or performance-based restrictions,
rights of the Company to re-purchase Shares acquired pursuant to the exercise of
an Option, voting restrictions, investment intent restrictions, restrictions on
transfer, “first refusal” rights of the Company to purchase Shares acquired
pursuant to the exercise of an Option prior to their sale to any other person,
“drag along” rights requiring the sale of shares to a third party purchaser in
certain circumstances, “lock up” type restrictions in the case of an initial
public offering of the Company’s stock,

 

BWAY Holding Company 2007 Omnibus Incentive Plan Stock Option Agreement

Page 3 of 5



--------------------------------------------------------------------------------

restrictions or limitations that would be applied to stockholders under any
applicable restriction agreement among the stockholders, and restrictions under
applicable federal securities laws, under the requirements of any stock exchange
or market upon which such Shares are then listed and/or traded, and/or under any
blue sky or state securities laws applicable to such Shares). The Company may
modify the required Exercise Agreement at any time for any reason consistent
with the Plan. If the Optionee receives a hardship distribution from a Code
§401(k) plan of the Company, or any Parent or Subsidiary, this Option may not be
exercised during the six (6) month period following the hardship withdrawal
(unless the Company determines that such exercise would not jeopardize the
tax-qualification of such Code §401(k) plan).

(b)         Exercise Price.   Such Exercise Agreement shall be accompanied by
full payment of the Exercise Price for the Shares being purchased. Payment for
the Shares being purchased may be made in U.S. dollars in cash or cash
equivalents (including a personal check), or by delivery to the Company of a
number of Shares having an aggregate fair market value equal to the amount to be
tendered (with such Shares having been previously held by the Optionee; not
including a “cashless” or “net share” exercise), or a combination thereof. In
addition, this Option may be exercised through a brokerage transaction following
registration of the Shares under Section 12 of the Securities Exchange Act of
1934 as permitted under the provisions of Regulation T promulgated by the
Federal Reserve Board applicable to cashless exercises. The foregoing payment
methods shall all be subsequent transactions approved by the original grant of
this Option.

(c)         Withholding Taxes.   Prior to the issuance of Shares upon exercise
of this Option, Optionee must pay, or make adequate provision for, any
applicable federal or state withholding obligations of the Company. Optionee
may, to the extent allowed by the Company, provide for payment of withholding
taxes upon exercise of the Option by requesting that the Company retain Shares
with a Fair Market Value equal to the minimum amount of taxes required to be
withheld. In such case, the Company shall issue the net number of Shares to
Optionee by deducting the Shares retained from the Shares exercised. The
withholding of Shares to satisfy federal, state and local withholding tax
requirements shall be a subsequent transaction approved by the grant of this
Option.

(d)         Issuance of Shares.   Provided that such Exercise Agreement and
payment are in form and substance satisfactory to counsel for the Company, the
Company shall cause the Shares purchased to be issued in the name of Optionee or
Optionee’s legal representative. Optionee shall not be considered a Stockholder
until such time as Shares have been issued as noted on the stockholder register
of the Company.

6.         Non-Transferability of Option.   This Option may not be transferred
in any manner, other than by will or by the laws of descent and distribution. In
addition, during Optionee’s lifetime, this Option may be exercised only by
Optionee. The terms of this Option shall be binding upon the executor,
administrators, successors and assigns of Optionee. However, if this Option is a
“NQSO” (an option not intended to be an incentive stock option) it may be
transferred to the maximum extent allowed by the Plan.

7.         Tax Consequences.   Optionee understands that the grant and exercise
of this Option, and the sale of Shares obtained through the exercise of this
Option, may have tax implications that could result in adverse tax consequences
to Optionee. Optionee represents that Optionee has consulted with, or will
consult with, his or her tax advisor; Optionee further acknowledges that
Optionee is not relying on the Company for any tax, financial or legal advice;
and it is specifically understood by the Optionee that no representations or
assurances are made as to the qualification of this Option as an incentive stock
option (“ISO”) or as to any particular tax treatment with respect to the Option.
Optionee also acknowledges that exercise of an ISO option must generally occur
within ninety (90) days of termination of employment, regardless of any longer
period allowed by this Stock Option Agreement, and that the Company cannot and
has not guaranteed that the IRS will agree that the per Share Exercise Price of
this Option equals or exceeds the Fair Market Value of a Share on the Grant
Date.

8.         Interpretation & Governing Law.   Any dispute regarding the
interpretation of this Stock Option Agreement shall be submitted to the Board or
the Committee, which shall review such dispute in accordance with the Plan. The
resolution of such a dispute by the Board or Committee shall be final and
binding on the Company and Optionee. The laws of the State of Delaware shall
govern this Stock Option Agreement. If Delaware’s conflict of law rules would
apply another state’s laws, the parties agree that Delaware law shall still
govern.

 

BWAY Holding Company 2007 Omnibus Incentive Plan Stock Option Agreement

Page 4 of 5



--------------------------------------------------------------------------------

9.         Entire Agreement & Other Matters.   The Plan and the Exercise
Agreement are incorporated herein by this reference, and Optionee acknowledges
that this Option is subject to all terms and provisions of the Plan. Optionee
acknowledges and agrees that the granting of this Option constitutes a full
accord, satisfaction and release of all obligations or commitments made to
Optionee by the Company or any of its officers, directors, stockholders or
affiliates with respect to the issuance of any securities, or rights to acquire
securities, of the Company or any of its affiliates as described in this Stock
Option Agreement. This Stock Option Agreement, the Plan and the Exercise
Agreement constitute the entire agreement of the parties hereto, and supersede
all prior understandings and agreements with respect to the subject matter
hereof. This Stock Option Agreement and the underlying Option are forfeited and
become void ab initio unless this Stock Option Agreement has been executed by
the Optionee and the Optionee has agreed to all terms and provisions hereof.

10.         Notice of Disqualifying Disposition of ISO Shares.   If this Option
is an ISO, and if Optionee sells or otherwise disposes of any of the Shares
acquired pursuant to this ISO on or before the later of (a) the date two
(2) years after the Grant Date, or (b) the date one (1) year after exercise of
the ISO, with respect to the Shares to be sold or disposed, Optionee shall and
hereby agrees to immediately notify the Company in writing of such sale or
disposition. Optionee acknowledges and agrees that Optionee may be subject to
income tax withholding by the Company on the compensation income recognized by
Optionee from any such early disposition by payment in cash or out of the
current wages or earnings payable to Optionee, and Optionee agrees to remit same
to Company upon request. Optionee also hereby agrees that Optionee shall include
the compensation from such early disposition in the Optionee’s gross income for
federal tax purposes.

11.         Consent to Jurisdiction & Venue.   Optionee agrees that any claim
arising out of or relating to this Stock Option Agreement shall be brought in a
state or federal court of competent jurisdiction in Georgia. Optionee agrees to
the personal jurisdiction of the state and/or federal courts located in Georgia.
Optionee waives (a) any objection to jurisdiction or venue, or (b) any defense
claiming lack of jurisdiction or improper venue, in any action brought in such
courts.

12.         Severability & Independent Enforcement.   The provisions of this
Stock Option Agreement are severable. If any provision is determined to be
invalid, illegal or unenforceable, in whole or in part, the remaining provisions
and any partially enforceable provisions shall remain in full force and effect.
Section 4(f)above shall be construed as an agreement independent of any other
agreement or provisions of this Stock Option Agreement or the Plan, and the
existence of any claim or cause of action by Optionee against the Company,
whether predicated on the Plan, this Stock Option Agreement, or otherwise,
regardless of who was at fault and regardless of any claims that either Optionee
or the Company may have against the other, shall not constitute a defense to the
enforcement by the Company of Section 4(f)above. The Company shall not be barred
from enforcing Section 4(f)above by reason of any breach of any other part of
this Stock Option Agreement or any other agreement with Optionee.

 

BWAY Holding Company 2007 Omnibus Incentive Plan Stock Option Agreement

Page 5 of 5